Lindsay, J.
There is no error committed in the court below which would warrant a reversal in this case. The indictment is good. The charge is that the defendants suffered and permitted card-playing, on which money was bet, in a room attached to and a part of the house in which they were retailing spirituous liquors. The proof on the trial established the truth of the charge, and we can see no reason to disturb the finding of the jury and the judgment of the court.
The judgment is therefore
Affirmed.